APPLICATION FOR WRIT OF ERROR
PER CURIAM.
The Housing Authority of the City of El Paso seeks review by application for writ of error in this action for forcible entry and detainer, alleging jurisdiction under Tex. Gov’t.Code § 22.225(b)(1). We conclude that this court has potential jurisdiction, see Price v. Couch, 462 S.W.2d 556 (Tex.1970), but deny the Housing Authority’s application.
The Housing Authority complained on appeal that the trial court should have excluded all of the respondents’ witnesses under rule 215(5) of the Texas Rules of Civil Procedure, for respondents’ refusal to answer an interrogatory seeking the knowledge and opinions of persons identified as having knowledge of relevant facts. The court of appeals overruled all points of error and affirmed the judgment of the trial court. 828 S.W.2d 499.
In reaching this decision, the court of appeals stated, “Under the rule as presently written, the burden is on the requesting party to depose each person, who is identified as having knowledge of relevant facts, in order to determine exactly what that knowledge is.” Id. at 501. Rule 168(2) provides, however, that “Interrogatories may relate to any matters which can be inquired into under Rule 166b_” Tex. R.Civ.P. 168(2). The broad scope of discovery is tempered by the trial court’s discretion, properly invoked under Rule 166b(5), to narrow the scope of discovery on a case by case basis with a protective order. Tex.R.Civ.P. 166b(5); Axelson, Inc. v. McIlhany, 798 S.W.2d 550, 553 (Tex.1990). Our denial of this application for writ of error should not be construed as approving the implication that deposition is the sole vehicle for obtaining information concerning the knowledge and opinions of witnesses with knowledge of relevant facts.